NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Remark, dated 1/27/2022, claims 1-5, 8 and 9 are cancelled without prejudice or disclaimer of the subject matter embodied in these claims. Claims 6-7 are left to be considered and moved to allow. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 6 and 7, closest cited prior art of record do not teach all the limitations alone or in combination. Specifically, 
Nobis et al (US 2014/0232852) teaches device according to the present invention for inspecting tires has a camera, which is developed to take an image of at least one area of the tread of a tire that is to be inspected; an optical projection device, which is developed for the illumination of at least one second area of the tread of the tire that is to be inspected, the second area being a part of the first area; an evaluation device which is developed to determine the profile depth in the second area of the tread of the tire from the image taken by the camera; and a display device that is developed to display the profile depth determined by the evaluation device, the image of the at least one first area of the tread and the position of the second area within the first area of the tire. By the combination of the representation of an image of the first area with the result of the profile depth measurement that is limited to the second area, one is able to value the entire first area of the tread, according to the present invention. The optical illustration of the first area of the tread permits the detecting of large-area wear patterns; this is not possible by recording small sections, as is usual in the related art. A large-area and visually 
Lionette et al (US 2009/000370) teaches carriage 160 is urged along the track 164 by the driver 170 and the light source 150 and sensor 156 are activated at step 218. As the carriage 160 travels along the track 164 the light source 150 illuminates the swatch across the width of the tire's footprint 18 with light 140. Light 144 reflected by the outermost surface 24 of the tire 8 as the carriage 160 travels along the track 164 is sensed by the sensor 156 at step 222. The time it takes for reflected light 144 to reach the sensor 156 after being emitted by the light source 150, the intensity, the quantity, or any combination thereof can be utilized by the control unit 60 to measure the distance between the sensor 156 and the various surfaces forming the outermost surface 24 of the tire 8, for example. According, the location where the beam of light contacts with the surface 24 of the tire 8 can be determined by measuring at which the reflected light reaches the sensor 156. Once the scan of the footprint's width is complete, the tread depth d can be determined by the control unit to be: the average tread depth of the recesses 28 formed in the tire's tread 22, the tread depth of the centermost recesses 28 of the tire's tread 22, any other mathematical function of the tread depth d measured for one or more of the recesses 28 formed in the tire's tread, or any combination thereof. (paragraph 0054)
Claims 6-7 are allow and renumber as claims 1-2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656